Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0037485 to Schneider et al (Schneider) in view of US Patent 5,759,020 to Shaffer, and further in view of US Patent Publication 2014/0134033 to Tozawa.
In Reference to Claims 1 and 6

Schneider discloses the first seal member is positioned on the orbiting scroll plate.
Shaffer teaches the seal member is positioned on the housing side (Fig. 1, 49/51) 
the intermediate housing is provided with an annular seal member groove (Fig. 1, 48)  at an outer side of the back pressure chamber and wherein the first back pressure seal member (Fig. 1, 49/51) is disposed in the seal member groove


    PNG
    media_image1.png
    708
    743
    media_image1.png
    Greyscale

The combination of Schneider and Shaffer as applied to Claim 1 does not teach the anti-rotation ring.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Schneider and Shaffer as applied to Claim 1 to incorporate teachings from Tozawa.  Doing so, would result in the anti-rotation mechanism design of Tozawa being used into the design of Schneider since Tozawa teaches a method of reducing the operation noise (Tozawa, Paragraph 4).
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Shaffer and further in view of US Patent Publication 2007/0178002 to Hiwata et al (Hiwata).
In Reference to Claim 13
Schneider discloses a scroll compressor including a housing (Fig. 3, annotated by the examiner), a driving motor (Fig. 3, annotated by the examiner) accommodated in the housing, an orbiting scroll (Fig. 3, 2) orbited by the driving motor, a fixed scroll (Fig. 3, annotated by the examiner) disposed in the housing and forming a compression chamber together with the orbiting scroll, a suction port (Schneider discloses an intermediate pressure and an outlet port only, the suction port is an inherent design for a scroll compressor) provided in the housing at one side of the driving motor and configured to suck refrigerant, an oil separator (Fig. 3, annotated by the examiner) provided in the housing at one side of the lived scroll and configured to separate oil from the refrigerant discharged from the fixed scroll, and a discharge port (Fig. 3, annotated by the examiner) configured to discharge the refrigerant from oil has been separated in the oil separator to an outside of the housing, the scroll compressor comprising: an intermediate housing (Fig. 3, annotated by the examiner) disposed in the housing and rotatably supporting a rotary shaft of the driving motor: a back pressure chamber (Fig. 3, 3) provided in the intermediate housing at one side of the orbiting scroll: a first back pressure seal member (Fig. 3, annotated by the examiner) disposed in the orbiting scroll to surround a periphery of the back pressure 
Shaffer teaches the seal member is positioned on the housing side (Fig. 1, 49/51) 
the intermediate housing is provided with an annular seal member groove (Fig. 1, 48)  at an outer side of the back pressure chamber and wherein the first back pressure seal member (Fig. 1, 49/51) is disposed in the seal member groove
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Schneider to include teachings from Shaffer.  Doing so, would result in the two piece seal design of Shaffer being used to replace the seal design of Schneider, since Shaffer discloses the method of provide a better seal design to accommodate the heat during the operation of the compressor (Col. 1, Line 58-67).
Schneider discloses an expansion device.  The combination of Schneider and Shaffer as applied to Claim 13 does not teach the detail of the device.
Hiwata teaches an orifice pin (Fig. 2, 12) provided in an oil supply passage (Fig. 2, 24) in the oil return passage.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Schneider and Shaffer as applied to Claim 13.  Doing so, would result in the orifice pin of Hiwata being used in the oil return passage of Schneider, since Hiwata teaches a method of automatically controlling the oil pressure supplied to the back pressure chamber.

Schneider discloses an anti-rotation mechanism (Fig. 3, annotated by the examiner) provided outside the first back pressure seal member (Fig. 3, annotated by the examiner) and configured to prevent rotation of the orbiting scroll.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schneider, Shaffer and Hiwata as applied to claim 14 above, and further in view of EP 001818541 to Shimizu et al (the art rejection is made based on the English translation by Espacenet).
In Reference to Claim 15
Schneider discloses the first and the second seal.
The combination of Schneider, Shaffer and Hiwata as applied to Claim 14 does not teach the third seal.
Shimizu teaches a third back pressure seal member (Fig. 2, 34) provided in the orbiting scroll (Fig. 2, 37) to surround the anti-rotation mechanism (Fig. 2, 42), the third back pressure seal member (Fig. 2, 34) configured to seal a gap between the orbiting scroll (Fig. 2, 37) and the intermediate housing and to form a sub-back pressure chamber
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Schneider, Shaffer and Hiwata as applied to Claim 14 to incorporate teachings from Shimizu.  Doing so, would result in a third seal being posited between the orbiting scroll end plate and the housing at outer peripheral side of the anti-rotation mechanism, since Shimizu teaches a seal design with controlling the pressure in the anti-rotation mechanism chamber (Paragraph 30 of Shimizu).
Claims 7, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Schneider, Shaffer, and Tozawa as applied to claim 1 above, and further in view of Shimizu.
In Reference to Claims 7, 8 and 11
Schneider discloses the first and the second seal.

Shimizu teaches a back pressure seal member (Fig. 2, 34) provided in the orbiting scroll (Fig. 2, 37) to surround the anti-rotation mechanism (Fig. 2, 42), the third back pressure seal member (Fig. 2, 34) configured to seal a gap between the orbiting scroll (Fig. 2, 37) and the intermediate housing and to form a sub-back pressure chamber
a sub-back pressure chamber (Fig. 2, 61) formed between the first back pressure seal member and the third back pressure seal member and configured to supply oil to the plurality of anti-rotation pins.
the orbiting scroll is provided with a first back pressure hole (Fig. 2, 60) communicating the back pressure chamber with the compression chamber and where is the first back pressure hole (Fig. 2, 60) is formed adjacent to an inner circumferential surface of an orbiting scroll wrap of the orbiting scroll.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Schneider, Shaffer and Tozawa as applied to Claim 1 to incorporate teachings from Shimizu.  Doing so, would result in a third seal being posited between the orbiting scroll end plate and the housing at outer peripheral side of the anti-rotation mechanism, since Shimizu teaches a seal design with controlling the pressure in the anti-rotation mechanism chamber (Paragraph 30 of Shimizu).
In Reference to Claim 9
Schneider discloses the first and the second seal.
The combination of Schneider, Shaffer, and Tozawa as applied to Claim 1 does not teach the seal member at the outer peripheral of the anti-rotation member.
Shimizu discloses the orbiting scroll includes an annular sub-seal member groove (Fig. 2, 37a) formed at an outer side of the plurality of anti-rotation pins, and wherein the third back pressure seal member (Fig. 2, 34) is disposed in the sub-seal member groove.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schneider and Shaffer and Tozawa as applied to claim 1 above, and further in view of Hiwata.
In Reference to Claim 2
Schneider discloses an oil supply passage (Fig. 3, 4) through which the oil separated by the oil separator moves to the back pressure chamber is provided between the oil separator and the back pressure chamber.
Schneider discloses the expansion device.
The combination of Schneider, Shaffer and Tozawa as applied to Claim 1 does not teach the detail of the expansion device.
Hiwata teaches an orifice pin (Fig. 2, 12) provided in an oil supply passage (Fig. 2, 24) in the oil return passage.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Schneider, Shaffer and Tozawa as applied to Claim 2.  Doing so, would result in the orifice pin of Hiwata being used in the oil return passage of Schneider, since Hiwata teaches a method of automatically controlling the oil pressure supplied to the back pressure chamber.
In Reference to Claim 3
Schneider discloses the oil supply passage comprises a first oil supply passage (Fig. 3, annotated by the examiner) provided in the first scroll and a second oil supply passage (Fig. 3, annotated by the examiner) provided in the intermediate housing and communicated with the first oil supply passage.
In Reference to Claim 4
Schneider discloses the oil passage having the expansion device.
The combination of Schneider, Shaffer and Tozawa as applied to Claim 1 does not teach the detail of the expansion device.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Schneider, Shaffer and Tozawa as applied to Claim 2.  Doing so, would result in the orifice pin of Hiwata being used in the oil return passage of Schneider, since Hiwata teaches a method of automatically controlling the oil pressure supplied to the back pressure chamber.
Allowable Subject Matter
Claims 5, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/7/2021